DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 6-8, 10, 13, 14, 24, 26, 28, and 31 were amended and claims 3 and 11 were canceled in the response filed on 12/15/2021.  Claims 26-30 and 33 stand withdrawn.  Claims 1, 2, 4-10, 12-25, 31, and 32 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 12/15/2021, are sufficient to overcome the objection(s) to claims 10 and 11 (see p. 3 of the OA dated 9/15/2021).  Accordingly the objection(s) are withdrawn.  
The Applicant's amendments, dated 12/15/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 10, 13, 14, and 24 as being indefinite.  See p. 8-9 of the OA dated 9/15/2021.  All indefiniteness issues were corrected, therefore the rejection is withdrawn.
Response to Arguments
Applicant's amendments and arguments with respect to the 35 USC 112(a) written description rejection of claims 1-25, 31, and 32 (see p. 3-8 of the OA dated 9/15/2021), both filed 12/15/2021 (p. 22-23), have been fully considered but they are not persuasive.   The Applicant argues the following: 

    PNG
    media_image1.png
    373
    1085
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    1042
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    277
    1032
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    93
    1012
    media_image4.png
    Greyscale

These arguments have been fully considered but are not persuasive.  Though the Applicant is in possession of a process for using an alpha-keto acid as the aldol nucleophile and the compound of formula (B) wherein Y is H and X is COOH or COOEt, the Applicant is not in possession of a process i) wherein any aldol nucleophile can be used or ii) wherein formaldehyde can be used as the aldehydic electrophile in step (1) and the reductant in step (3).  With respect to formaldehyde, as discussed on p. 3-4 of the OA dated 9/15/2021, the working and general examples in the specification only teach the use of a single example of an aldehydic electrophile that can satisfy the requirements of step (3) claim 1, namely glyoxylate (a compound of formula (B) above wherein Y is H and X is COO-), see Tables in [0338, 0341, 0344], in particular the “electrophile” column with respect to step sequence 3 in the final column, and examples in [0354-0359].  Glyoxylic acid/glyoxylate possesses an electron withdrawing moiety (X of formula B = CO2-) alpha to the aldehyde group (Y = H in formula B) such that the aldehydic hydrogen atom would be expected to be very reactive due to the electronics of the hydrogen-carbon bond of the aldehyde. Also see [0036] of the specification as filed regarding the interpretation of a carboxyl group to include both the acid (COOH) and anion (COO-) and/or salt (COO-M+) forms. It is not clear to the skilled artisan that formaldehyde, a group of formula (B), wherein X and Y are both H, could be substituted for glyoxylate/glyoxylic acid to act as a reductant in step (3) of the instantly claimed process.  Also see the teachings of Butch cited on p. 5 of the OA dated 9/15/2021, which support this argument.  Additionally, though formaldehyde is exemplified in some of the general reaction embodiments, it is never employed in claimed step (3) (the reduction step).  See last entry in the Table in [0341] and last entry in the Table in [0344].
With respect to the scope of the aldol nucleophile, [0064-0063] broadly describes that the condensation product is any -unsaturated compound formed by dehydration of any aldol addition compound obtained from the reaction between any aldol nucleophile and any aldehydic electrophile.  [0075] further limits the structure of the aldol nucleophile and aldehydic electrophile, respectively, to the following compounds: 
    PNG
    media_image5.png
    225
    430
    media_image5.png
    Greyscale
, while [0079] further limits the structure of the nucleophile to that of formula (A) (a keto acid) and that of the electrophile to that of formula (B): 
    PNG
    media_image6.png
    109
    229
    media_image6.png
    Greyscale
, wherein Y is H and X is H, COOH, or C(=O)OC1-12alkyl.  The working examples in the specification further only teach the use of a single example of an aldehydic electrophile that can satisfy the requirements of step (3) of the claims, namely glyoxylate (a compound of formula (B) above wherein Y is H and X is COO-), and the use of only two aldol nucleophiles, both of which are alpha-keto acids (namely pyruvate and -ketoglutarate), meaning that the only aldol condensation compounds having -unsaturated bonds subjected to instant step (3) are -keto acids. See Tables in [0338, 0341, 0344], in particular the “nucleophile” and “electrophile” columns with respect to step sequence 3 in the final column, and examples in [0354-0359]. 
Similar to the discussion above regarding the structure of glyoxylate, alpha-ketoacids derived from the reaction between glyoxylate or a derivative thereof and alpha-keto acids will possess a strong electron withdrawing groups at both ends of the -unsaturated bond, which results in a compound which can be reduced by the glyoxylate alone (in the absence of any other catalysts or enzymes).  It is not clear that the instantly claimed process, in particular instant step (3), can be carried out using any 
Therefore it is still not clear that the Applicant is in possession of the full genus of the process claimed. If the aldol electrophile was limited to those of formula (B) wherein X is COOH or COOEt and Y is H and the aldol nucleophile was limited to alpha keto compounds of the structure shown in [0075] or the alpha keto acids shown in [0079] then the rejection would be overcome.  Also see MPEP 2163.
Claim Rejections - 35 USC § 112(a)-Written Description
The rejection of record (see p. 3-8 of the OA dated 9/15/2021) was only modified to remove canceled claims from the rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12-25, 31, and 32 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  The instantly claimed process is broad in that it claims that any possible aldehydic electrophile can be used to reduce an -unsaturated bond of any possible aldol condensation compound (see [0063-0064] of the specification as filed) in instant step (3) of claims 1, 4, 6-8, 10, and 31.  It is not clear that Applicant is in possession of the full scope of the instantly claimed process of step (3).  With respect to the “aldehydic electrophile”, the specification as filed appears to teach that any reagent bearing an aldehyde group can qualify as an aldehydic electrophile [0064], while further limiting the structure to a compound of the following formula in [0075]: 
    PNG
    media_image7.png
    149
    187
    media_image7.png
    Greyscale
, and to a compound of the following formula in [0076]: 
    PNG
    media_image8.png
    158
    667
    media_image8.png
    Greyscale
  .  The working examples in the specification further only teach the use of a single example claim 1, namely glyoxylate (a compound of formula (B) above wherein Y is H and X is COO-), see Tables in [0338, 0341, 0344], in particular the “electrophile” column with respect to step sequence 3 in the final column, and examples in [0354-0359].  Glyoxylic acid/glyoxylate possesses an electron withdrawing moiety (-CO2H) alpha to the aldehyde group (H-C(O)-) such that the aldehydic hydrogen atom would be expected to be very reactive due to the electronics of the hydrogen-carbon bond of the aldehyde.  It is not clear to the skilled artisan that glyoxylic acid (or a derivative of, such as that of compound (B) above wherein Y is –COOH, C(=O)OC1-12alkyl, or a salt thereof) could be substituted for any other possible aldehydic electrophile to act as a hydrogen donor in step (3) of the instantly claimed process.  This is further supported by the teachings of:  Butch (“Production of Tartrates by Cyanide-Mediated Dimerization of Glyoxylate: A Potential Abiotic Pathway to the Citric Acid Cycle” J. Am. Chem. Soc. 2013, 135, p. 13440-13445).  Butch (see whole document) teaches that glyoxylate (1) readily undergoes disproportionation via Cannizzaro reactions to produce oxalate (9) (the oxidation product) under basic conditions (see Schemes 1-4 and discussion thereof, in particular “mechanistic investigations” section on p. 13442-13443), which includes self-Cannizzaro reactions between two molecules of glyoxylate.  Therefore the skilled artisan would recognize that glyoxylic acid is a unique aldehydic electrophile which would be expected to act as a hydrogen donor.  There do not appear to be any other examples in the art where a different aldehydic electrophile can be used to effect the same reaction as in step (3) in the absence of any catalysts or enzymes, wherein the same electrophile is used in instant steps (1) and (3).
any -unsaturated compound formed by dehydration of any aldol addition compound obtained from the reaction between any aldol nucleophile and any aldehydic electrophile.  [0075] further limits the structure of the aldol nucleophile and aldehydic electrophile, respectively, to the following compounds: 
    PNG
    media_image5.png
    225
    430
    media_image5.png
    Greyscale
, while [0079] further limits the structure of the nucleophile to that of formula (A) (a keto acid) and that of the electrophile to that of formula (B): 
    PNG
    media_image6.png
    109
    229
    media_image6.png
    Greyscale
, wherein Y is H and X is H, COOH, or C(=O)OC1-12alkyl.  The working examples in the specification further only teach the use of a single example of an aldehydic electrophile that can satisfy the requirements of step (3) of the claims, namely glyoxylate (a compound of formula (B) above wherein Y is H and X is COO-), and the use of only two aldol nucleophiles, both of which are alpha-keto acids (namely pyruvate and -ketoglutarate), meaning that the only aldol condensation compounds having -unsaturated bonds subjected to instant step (3) are -keto acids. See Tables in [0338, 0341, 0344], in particular the 
Similar to the discussion above regarding the structure of glyoxylate, alpha-ketoacids derived from the reaction between glyoxylate or a derivative thereof and alpha-keto acids will possess a strong electron withdrawing groups at both ends of the -unsaturated bond, which results in a compound which can be reduced by the glyoxylate alone (in the absence of any other catalysts or enzymes).  It is not clear that the instantly claimed process, in particular instant step (3), can be carried out using any other types of aldehydic electrophiles or aldol condensation products, which are both highly activated compounds.  Nor does the prior art teach that this is a known process.  
MPEP 2163(II)(A)(3)(a)(ii) recites that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species and that a "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The MPEP further recites: “satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  
1-12alkyl) to produce a compound of formula (D), after dehydration of intermediate compound (C), which is subjected to instant step (3) (see claim 6 for example).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622